DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  double semi-colon typo in Line 7 after “object”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 8,515,580), in view of Kwa et al. (US 10,399,443).
 	As to claims 1 and 9, Taylor discloses a robot recharge docking method and robot comprising: controlling the robot to move to a predetermined position around a target object; determining whether infrared carrier data is received by the robot recharge docking apparatus 
However, Taylor is silent with regards to the radar limitations.
Kwa discloses a commonly well-known method of obtaining current radar data of the radar of the robot for at least a scanned obstacle; and obtaining a position of a target object by analyzing the current radar data (col 6, line 12-17).
Since Taylor discloses its invention as using a map of the environment (col 1, line 54-58), it would have been obvious to one of ordinary skill in the art to provide Taylor with Kwa in order to substitute a well-known teaching in the art for acquiring said map of the environment.  The substitution can be motivated by the specific constraints of the project and would require no undue experimentation nor result in unexpected results because all original functionalities are unmodified.

Allowable Subject Matter
Claims 2-8, and 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269.  The examiner can normally be reached on 8AM-4PM Hawaii.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas Kiswanto/             Primary Examiner, Art Unit 3664